Exhibit 10.1


EXECUTION VERSION
EIGHTH AMENDMENT TO THE
RECEIVABLES FINANCING AGREEMENT


This EIGHTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of March 18, 2020, is entered into by and among the following parties:
(i) SYNEOS HEALTH RECEIVABLES LLC, as Borrower;
(ii) SYNEOS HEALTH, LLC (f/k/a INC RESEARCH, LLC), as initial Servicer; and
(iii) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent and as
lender.
Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.
BACKGROUND
A. The parties hereto have entered into a Receivables Financing Agreement, dated
as of June 29, 2018 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”).
B. The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein.
NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1. Amendments to the Receivables Financing Agreement. The Receivables
Financing Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Receivables Financing Agreement attached hereto as Exhibit
A.
SECTION 2. Representations and Warranties of the Borrower and the Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:
(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Financing Agreement and each of the other Transaction
Documents to which it is a party are true and correct as of the date hereof.
(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Receivables Financing
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary



--------------------------------------------------------------------------------



action on its part, and this Amendment, the Receivables Financing Agreement (as
amended hereby) and the other Transaction Documents to which it is a party are
(assuming due authorization and execution by the other parties thereto) its
valid and legally binding obligations, enforceable in accordance with their
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(c) No Event of Default. After giving effect to this Amendment, no Event of
Default or Unmatured Event of Default has occurred and is continuing, or would
occur as a result of this Amendment or the transactions contemplated hereby.
SECTION 3. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.
SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof, subject to the conditions precedent that the Administrative Agent shall
have received the following:
(a) counterparts to this Amendment executed by each of the parties hereto; and
(b) such opinions of counsel, certificates, resolutions and other deliverables,
in each case, in form and substance acceptable to the Administrative Agent as
may be reasonably requested by the Administrative Agent prior to the date
hereof.
SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.



--------------------------------------------------------------------------------



SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 8. GOVERNING LAW AND JURISDICTION.
(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).
(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof.
[Signature pages follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.


SYNEOS HEALTH RECEIVABLES LLC,
as the Borrower


By: /s/Robert Parks
Name: Robert Parks
Title: President




SYNEOS HEALTH, LLC,
as the Servicer




By: /s/Jason Meggs
Name: Jason Meggs
Title: Chief Financial Officer








--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/Christopher Blaney
Name: Christopher Blaney
Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/Christopher BlaneyName: Christopher Blaney
Title: Senior Vice President










--------------------------------------------------------------------------------



Exhibit A


(attached)



--------------------------------------------------------------------------------






EXECUTION VERSION


EXHIBIT A to the EIGHTH AMENDMENT, dated as of March 18, 2020
CONFORMED COPY INCLUDES
FIRST AMENDMENT, dated as of August 1, 2018 SECOND AMENDMENT, dated as of August
29, 2018 THIRD AMENDMENT, dated as of October 25, 2018 FOURTH AMENDMENT, dated
as of January 2, 2019 FIFTH AMENDMENT, dated as of July 25, 2019 SIXTH
AMENDMENT, dated as of September 30, 2019
OMNIBUS AMENDMENT, dated as of January 31, 2020












RECEIVABLES FINANCING AGREEMENT


Dated as of June 29, 2018 by and among
SYNEOS HEALTH RECEIVABLES LLC,
as Borrower,


THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


SYNEOS HEALTH, LLC,
as initial Servicer, and
PNC CAPITAL MARKETS LLC,
as Structuring Agent


























736456321 18569090







--------------------------------------------------------------------------------



“Commencement Date” means the date, if any, identified as the “Commencement
Date” in a writing delivered by the Borrower to the Administrative Agent;
provided, however, that the “Commencement Date” shall be deemed to be the date
of the initial Credit Extension if not previously identified as a date on or
prior to the date of the initial Credit Extension.


“Commitment” means, with respect to any Lender, the maximum aggregate amount of
Capital which such Person is obligated to lend or pay hereunder on account of
all Loans, on a combined basis, as set forth on Schedule I or in such other
agreement pursuant to which it became a Lender, as such amount may be modified
in connection with any subsequent assignment pursuant to Section 14.03 or in
connection with a reduction in the Facility Limit pursuant to Section 2.02(e).
If the context so requires, “Commitment” also refers to a Lender’s obligation to
make Loans hereunder in accordance with this Agreement.


“Concentration Percentage” means (a) except as provided in clause (b) below, (i)
for any Group A Obligor, 25.0%, (ii) for any Group B Obligor, 15.0%, (iii) for
any Group C Obligor, 10.0% and (iv) for any Group D Obligor, 5.0%. and (b) for
each of the Obligors listed in the chart below (each, a “Special Obligor”), the
percentage specified in the chart below for such Special Obligor (the applicable
“Special Concentration Limit”); provided, however, that (i) the Administrative
Agent may, upon not less than five (5) Business Days’ written notice to the
Borrower, cancel or reduce the Special Concentration Limit with respect to any
or all Special Obligors and (ii) if the aggregate Outstanding Balance of Pool
Receivables owing by any Special Obligor that constitute Delinquent Receivables
exceeds 30.0% of the aggregate Outstanding Balance of all Pool Receivables owing
by such Special Obligor, then the Special Concentration Limit with respect to
such Special Obligor shall be immediately and automatically cancelled, and
thereafter, in each case, the Concentration Percentage for such Special
Obligor(s) shall be determined pursuant to clause (a) above. In the event that
any other Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor.



Special Obligor
Special Concentration Limit
Otsuka Pharmaceutical Development and Commercialization, Inc.
8.0%



“Concentration Reserve Percentage” means, at any time of determination, the
largest of:
(a) the sum of the four (4) largest Obligor Percentages of the Group D Obligors,
(b) the sum of the two (2) largest Obligor Percentages of the Group C Obligors
and (c) the largest Obligor Percentage of the Group B Obligors.


“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.


“Covered Entity” means (a) each of Borrower, the Servicer, each Originator, the
Parent and each of the Parent’s Subsidiaries and (b) each Person that, directly
or indirectly, is in control






736456321 18569090     8





--------------------------------------------------------------------------------



financial institution, on behalf of Borrower, as originator and (iv) any other
payment order drawn on or payable against any Collection Account.


“Settlement Item Amounts” means the face amount of each Settlement Item.


“Sixth Amendment Closing Date” means September 30, 2019.


“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.


“Special Concentration Limit” has the meaning set forth in the definition of
Concentration Percentage.


        “Special Obligor” has the meaning set forth in the definition of
Concentration Percentage.


“Sponsors” means, collectively, Advent, THL and Liberty Lane, their respective
controlled Affiliates and funds managed or advised by any of them or any of
their respective controlled Affiliates (in each case, other than any portfolio
company).


“Stress Factor” means, at any time of determination, (i) if a Ratings Event has
occurred and is continuing, 2.50 and (ii) otherwise, 2.00.


“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.


“Sub-Servicer” has the meaning set forth in Section 9.01(d).


“Subject Obligor” means Takeda Pharmaceutical Company Ltd.


“Subject Obligor Delinquency Trigger” shall have occurred as of any date of
determination if 30% or more of the aggregate Outstanding Balance of all Pool
Receivables, the Obligor of which is the Subject Obligor or any Affiliate
thereof, constitute Delinquent Receivables as of such date.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such


736456321 18569090     30



--------------------------------------------------------------------------------



(c) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.


ARTICLE XIV


MISCELLANEOUS


SECTION 14.01. Amendments, Etc.


(a)No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrower or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent and the Majority Lenders (and, in the case of any
amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Lender:


(i)change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Final Maturity Date, Net Receivables Pool Balance or Total
Reserves contained in this Agreement, or increase the then existing
Concentration Percentage or Special Concentration Limit for any Obligor or
change the calculation of the Borrowing Base;


(ii)reduce the amount of Capital or Interest that is payable on account
of any Loan or with respect to any other Credit Extension or delay any scheduled
date for payment thereof;


(iii)change any Event of Default;


(iv)release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;


(v)release the Performance Guarantor from any of its obligations
under the Performance Guaranty or terminate the Performance Guaranty;


(vi)change any of the provisions of this Section 14.01 or the definition
of “Majority Lenders”; or


(vii)change the order of priority in which Collections are applied
pursuant to Section 4.01.


Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender,
(B) no amendment, waiver


736456321 18569090     95

